STATUS OF APPLICATION, AMENDMENTS, AND/OR CLAIMS
	The amendment of 10 February 2021 has been entered in full. 

REJOINDER
Claims 1, 2, 4-9, 12, 19, and 20 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 10, 11, and 14, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 30 January 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

Authorization for this examiner’s amendment was given in an interview with Attorney Jeanne Brashear on 12 February 2021.

The application has been amended as follows: 

Please amend claim 10 as follows:
10.    (Currently amended) A method for reducing the viscosity of a protein formulation, the method comprising; adding magnesium salt at a concentration of about 10 mM, to an anti-sclerostin immunoglobulin formulation, wherein the formulation comprises an immunoglobulin at a concentration of from about 70 mg/mL to about 200 mg/mL, wherein the viscosity of the formulation with the magnesium salt is reduced compared to the viscosity of an antibody formulation without the magnesium salt, wherein the immunoglobulin comprises the amino acid sequences set forth in SEQ ID NOs: 73-78.

Please amend claim 14 as follows:
14.    (Previously presented) A method of treating a patient undergoing orthopedic procedures, dental procedures, implant surgery, joint replacement, bone grafting, bone cosmetic surgery, and bone repair such as fracture healing, or facial reconstruction comprising administering the formulation of claim 1 to the patient.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the amendment has overcome the rejections of record.  The examiner’s amendment was made to clarify the scope of the claims and correct minor inconsistencies in wording.  The amendments are in accordance with claims issued in parent patents 10,064,946 B2 and 9,352,043 B2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874.  The examiner can normally be reached on M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
12 February 2021